Exhibit 10.3

PERFORMANCE SHARE UNIT AWARD CERTIFICATE

Non-transferable

GRANT TO

 

 

(“Grantee”)

by CommScope Holding Company, Inc. (the “Company”) of

________ performance share units convertible, on a one-for-one basis, into
shares of Stock (the “Units”).

[For Inducement Award: The Units are granted as an employment inducement award
pursuant to Nasdaq Listing Rule 5635(c)(4), and are not issued under a
stockholder-approved incentive plan. Notwithstanding the forgoing, the Units
shall be subject to the terms and conditions of the CommScope Holding Company,
Inc. 2019 Long-Term Incentive Plan (the “Plan”) as if the Units had been granted
under the Plan, and the terms and conditions of the Plan are hereby incorporated
into this Award Certificate. The Units are also subject to the terms and
conditions set forth on the following pages (the “Terms and Conditions”). By
accepting the Units, Grantee shall be deemed to have agreed to the Terms and
Conditions and the Plan. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.]

[For Non-Inducement Award: The Units are granted pursuant to and subject to the
provisions of the CommScope Holding Company, Inc. 2019 Long-Term Incentive Plan
(the “Plan”) and to the terms and conditions set forth on the following pages
(the “Terms and Conditions”). By accepting the Units, Grantee shall be deemed to
have agreed to the Terms and Conditions and the Plan. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Plan.]

Grantee will have the right to earn between 0% and 100% of the Units based on
both (i) the Company’s achievement of performance goals relating to stock price
during the period starting on the Grant Date and ending on the fourth
anniversary of the Grant Date (the “Performance Period”), and (ii) Grantee’s
satisfaction of corresponding service conditions, as set forth on Appendix A.
Unless vesting is accelerated as provided in Section 2 of the Terms and
Conditions, each Unit shall vest (and become non-forfeitable) on the later of
(i) the date that the Company satisfies the applicable performance condition and
(ii) the date that Grantee satisfies the applicable service condition, subject
in each case to Grantee’s Continuous Service on such vesting date.

IN WITNESS WHEREOF, CommScope Holding Company, Inc., acting by and through its
duly authorized officers, has caused this Award Certificate to be duly executed.

 

COMMSCOPE HOLDING COMPANY, INC.

 

By:

Its:

Grant Date:



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Vesting Conditions and Vesting Date. Subject to Section 2, the vesting of
each Unit requires the satisfaction of both of two conditions prior to the end
of the Performance Period: a Performance Condition and a Service Condition. The
“Performance Condition” is satisfied if and when the average closing price per
share of Stock during any consecutive 60-day trading period on The Nasdaq Stock
Market (the “Average Trading Price”) equals or exceeds a specified target
closing price per share of Stock as set forth on Appendix A (each a “Target
Price”) prior to the end of the Performance Period. The “Service Condition” is
satisfied upon Grantee’s completion of the required period of Continuous Service
from the Grant Date that corresponds to the related Target Price as set forth on
Appendix A. A percentage of Units will vest and become non-forfeitable as set
forth on Appendix A on the date on which both the Performance Condition and the
applicable Service Condition have been satisfied (the “Vesting Date”). To the
extent an applicable Performance Condition and the Service Condition related
thereto have not been satisfied prior to the end of the Performance Period,
Grantee shall forfeit all right, title and interest in and to the percentage of
Units set forth opposite such conditions as of the end of the Performance
Period, and such unvested Units will be reconveyed to the Company without
further consideration or any act or action by Grantee.

2. Change in Control; Termination of Continuous Service. Upon the occurrence of
a Change in Control during the Performance Period, the Average Trading Price
relating to any outstanding and unvested Units shall be deemed to be equal to
the fair market value per share of the Stock as of the consummation of the
Change in Control (which, in the event the shares of Stock are sold or otherwise
acquired in exchange for cash or property, shall equal the fair market value of
such cash or property received) (the “Change in Control Price”). To the extent
that the Company fails to satisfy all of the Performance Conditions in such
event (i.e., if the Change in Control Price is less than one or more of the
Target Prices), Grantee shall forfeit all right, title and interest in and to
the unvested Units related thereto immediately prior to the Change in Control,
and such unvested Units will be reconveyed to the Company without further
consideration or any act or action by Grantee. Any outstanding and unvested
Units for which the Performance Condition was satisfied prior to or in
connection with a Change in Control in accordance with this Section 2, but that
only the Service Condition related thereto remains unsatisfied (the “Remaining
Time-Based Units”), shall be treated as follows:

 

(a)

If the Remaining Time-Based Units are not assumed by the surviving entity or
otherwise equitably converted or substituted in connection with the Change in
Control, then the Remaining Time-Based Units shall vest in full immediately
prior to the Change in Control; and

 

(b)

If the Remaining Time-Based Units are assumed by the surviving entity or
otherwise equitably converted or substituted in connection with the Change in
Control, then the Remaining Time-Based Units will remain outstanding and
eligible to vest upon the earlier of:

(i) Grantee’s satisfaction of the applicable Service Conditions relating to the
Remaining Time-Based Units, subject to Grantee’s Continuous Service with the
surviving entity, with vesting occurring at the time and in the amounts provided
in Appendix A; and

(ii) if Grantee’s Continuous Service is terminated by the Company without Cause,
by Grantee for Good Reason, within two years after the effective date of the
Change in Control and prior to the end of the Performance Period, or due to
death or Disability occurring prior to the end of the Performance Period, then
the Remaining Time-Based Units will vest in full on the date of such
termination.

If Grantee’s Continuous Service terminates prior to a Vesting Date for any
reason other than as described in clause (ii) above, Grantee shall forfeit all
right, title and interest in and to the then unvested Units as of the date of
such termination and the unvested Units will be reconveyed to the Company
without further consideration or any act or action by Grantee.

3. Conversion to Stock. The percentage of Units set forth on Appendix A that
vest upon an applicable Vesting Date will be converted to shares of Stock. The
shares of Stock will be registered in the name of Grantee as of the Vesting
Date, and certificates for the shares of Stock (or, at the option of the
Company, statements of book entry notation of the shares of Stock in the name of
Grantee in lieu thereof) shall be delivered to Grantee or Grantee’s designee
upon request of Grantee as soon as practicable after such Vesting Date.

4. Dividend Rights. If any dividends or other distributions are paid with
respect to the Stock while the Units are outstanding, the dollar amount or fair
market value of such dividends or distributions with respect to the number of
shares of Stock then underlying the Units shall be credited to a bookkeeping
account and held (without interest) by the Company for the account of Grantee.
Such amounts shall be subject to the same vesting and forfeiture provisions as
the Units to which they relate. Accrued dividends held pursuant to the foregoing
provision shall be paid by the Company to Grantee on the applicable Vesting
Date.

5. Voting Rights. Grantee shall not have voting rights with respect to the
Units. Upon conversion of the Units into shares of Stock, Grantee will obtain
full voting rights and other rights as a stockholder of the Company.

6. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Units may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Grantee to any other party other than the Company or
an Affiliate. The Units are not assignable or transferable by Grantee other than
to a beneficiary or by will or the laws of descent and distribution.

7. Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Units upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the settlement of the Units,
the Units will not be converted to Shares in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

 



--------------------------------------------------------------------------------

8. No Right of Continued Service. Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee’s service at any time, nor confer upon Grantee any right to
continue to provide services to, the Company or any Affiliate.

9. Payment of Taxes. The Company or any employer Affiliate has the authority and
the right to deduct or withhold, from Grantee’s paycheck or otherwise, or
require Grantee to remit to the employer, an amount sufficient to satisfy
federal, state, and local taxes (including Grantee’s FICA obligation) required
by law to be withheld with respect to any taxable event arising in connection
with the Units. The withholding requirement may be satisfied, in whole or in
part, by withholding from the settlement of the Units Shares having a Fair
Market Value on the date of withholding equal to the amount required to be
withheld for tax purposes, all in accordance with such procedures as the
Committee approves.

10. Stockholders Agreement; Registration Rights Agreement. As a condition to the
issuance of Shares of Stock hereunder, Grantee agrees that such Shares shall be
subject to all of the terms, conditions and restrictions contained in any
Stockholders Agreement by and among the Company and the Company’s stockholders
and in any Registration Rights Agreement by and among the Company and the
Company’s stockholders and that Grantee will become a party to and subject to
such Stockholders Agreement and such Registration Rights Agreement.

11. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Award Certificate, and this Award Certificate shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.

12. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

13. Severability. If any one or more of the provisions contained in this Award
Certificate are invalid, illegal or unenforceable, the other provisions of this
Award Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

14. Notice. Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to CommScope Holding Company, Inc.,
1100 CommScope Place, SE, Hickory, North Carolina 28602, Attn: Corporate
Secretary, or any other address designated by the Company in a written notice to
Grantee. Notices to Grantee will be directed to the address of Grantee then
currently on file with the Company, or at any other address given by Grantee in
a written notice to the Company.

15. Compensation Recoupment Policy. The Units and any Stock issued thereunder
shall be subject to any compensation recoupment policy of the Company that is
applicable by its terms to Grantee and to awards of this type.

16. Sell to Cover Policy. By accepting the Units, (i) Grantee agrees that he or
she shall be subject to, and consents to the application of, any policy adopted
by the Company that requires Grantee to sell Shares to satisfy his or her
federal, state, and local tax withholding obligations (including Grantee’s FICA
obligation) that arise with respect to this Award (a “sell to cover” policy),
and (ii) in connection with any such “sell to cover” policy, Grantee hereby
authorizes the plan administrator or other entity designated by the Company in
its sole discretion to sell a number of Shares issued in connection with the
vesting of the Units, which the Company determines, in its sole discretion, is
sufficient to generate an amount to satisfy such tax withholding obligations,
and to pay such amounts to the Company.

 



--------------------------------------------------------------------------------

APPENDIX A

PERFORMANCE AND SERVICE CONDITIONS

(TSR)

The Company will be determined to satisfy the Target Price set forth in the
table below during the Performance Period if the Average Trading Price of the
Stock equals or exceeds the applicable Target Price. The Grantee will be
determined to satisfy the Service Condition set forth in the table below
opposite the Target Price if Grantee remains in Continuous Service for the
period of time set forth below opposite such Target Price following the Grant
Date. The percentage of Units set forth opposite a Target Price and the Service
Condition related thereto shall vest if and only if both the Performance
Condition and the Service Condition relating thereto have been achieved and
satisfied.

The Performance Condition relating to a given Target Price is satisfied as soon
as the Average Trading Price equals or exceeds the Target Price. The Average
Trading Price is not required to be continuously satisfied through the Vesting
Date.

 

Target Price

   Service Condition
(Continuous Service
Following Grant Date      Percentage of
Units Vested  

$15

     1 Year        10 % 

$20

     1.5 Years        20 % 

$25

     2 Years        20 % 

$30

     2.5 Years        20 % 

$35

     3 Years        20 % 

$40

     4 Years        10 % 

The Target Prices and the related Service Conditions are “cliff” requirements,
and Units will not be earned based upon achievement of Average Trading Prices
between the various Target Prices or Continuous Service between the Service
Condition periods.

For illustrative purposes, in the event Grantee remains in Continuous Service
for 4 Years and the Target Price of $30 is satisfied on December 31 of Year 2
(but no greater Target Price is satisfied during the Performance Period), then
Grantee became vested in 50% of the Units on December 31 of Year 2 and another
20% of the Units at the end of 2.5 Years. The remaining 30% of the Units shall
be forfeited.